Mr. Justice Paxson
delivered the opinion of the court, October 2d 1882.
We cannot agree with the learned court below that the act of April 10th 1873, P. L. 640, has the effect of imposing a new liability upon the county of York for costs. Indeed, if we take the preamble of said act as evidence of the legislative intent, we find that no such result was contemplated. It reads as follows: “ Whereas, In criminal prosecutions the county of York is not now legally liable to pay costs, in case of conviction, until the defendant has served out his sentence and been discharged according to law, without payment of costs, by reason whereof officers and witnesses are long delayed in recovering their fees, and subjected to great hardship thereby ; for remedy *623whereof,” &c. Then follows the enacting clause, which provides “ That in all cases of criminal prosecution in the courts, where by law the county of York is now liable to pay the costs of prosecution, including surety of the peace cases, after the conviction of a defendant, upon his discharge according to law, without payment of costs, the said county shall be immediately liable to pay the costs of prosecution as soon as the defendant shall be convicted, without waiting for his discharge according to law, without payment of the same.”
At the time of the passage of this act, as was correctly stated by the court below, the county was not liable to pay the costs of prosecution in cases- of surety of the peace, except where it was so ordered by the court; nor was the county liable to pay the costs of prosecution in cases of conviction ox crime until after the discharge of the defendant. See Code of 1860, sec. 54, P. L. 445. The act of 1873, before cited, was plainly intended to alter the time when the county should pay in cases where by the law in existence at that time the county was liable. Do the words “ including surety of the peace cases,” contained in said act, impose upon the county a liability to pay the costs in all such cases ? If so, it repeals that portion of the 64th section of the act of March 31st 1860, which provides that in surety of the peace cases “ the costs shall be paid by the prosecutor or the defendant, or jointly between them, or the county, as the court may direct.” The policy of compelling the county to pay the costs in all such cases is so questionable that we will not impute such an intent to the legislature where it is not so expressed in the act. The object of using the words “ including surety of the peace cases,” in the act of 1873, is not clear. It may have been the result of a blundering amendment to the bill in its passage through the legislature, or the draftsman of the act may have assumed that the county was liable to pay the costs in such cases, which would account for the introduction of the words referred to. Be that as it may, we are of opinion that the act of 1873 was intended merely to secure the prompt payment of costs in cases in which the county was at that time liable, and not to impose any new liability upon the county.
The judgment is reversed, and it is now ordered that judgment be entered for the defendant below upon the case stated.